34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Milton De VONE, Sr., Plaintiff Appellant,v.DURHAM EXCHANGE CLUB, INCORPORATED, Defendant Appellee.
No. 94-1661.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994Decided Aug. 4, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Senior District Judge.  (CA-94-97-1)
James Milton De Vone, Sr., appellant pro se.
M.D.N.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  DeVone v. Durham Exchange Club, Inc., No. CA-94-97-1 (M.D.N.C. Apr. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED